Citation Nr: 1530043	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  14-07 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for rheumatoid arthritis of the right hand.

2.  Whether new and material evidence has been received to reopen the claim for service connection for rheumatoid arthritis of the left hand.

3.  Whether new and material evidence has been received to reopen the claim for service connection for rheumatoid arthritis of the right elbow.

4.  Whether new and material evidence has been received to reopen the claim for service connection for rheumatoid arthritis of the left elbow.

5.  Whether new and material evidence has been received to reopen the claim for service connection for rheumatoid arthritis of the right foot.

6.  Whether new and material evidence has been received to reopen the claim for service connection for rheumatoid arthritis of the right hip.

7.  Entitlement to service connection for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1972 to August 1976 and from December 1982 to September 1994.  He had a period of active duty for training from July 1971 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision rendered by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for CAD and rheumatoid arthritis of the right and left hand, right and left elbow, right foot, and right hip are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for rheumatoid arthritis of the right and left hand, right and left elbow, right foot, and right hip in May 1995 on the basis that there was no competent evidence linking his rheumatoid arthritis and his active service; the Veteran was properly informed of the adverse decision.

2.  Evidence submitted subsequent to the RO's May 1995 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claims of entitlement to service connection for rheumatoid arthritis of the right and left hand, right and left elbow, right foot, and right hip.


CONCLUSIONS OF LAW

1.  The May 1995 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received to reopen the claims of entitlement to service connection for rheumatoid arthritis of the right hand is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Evidence received to reopen the claim of entitlement to service connection for rheumatoid arthritis of the left hand is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  Evidence received to reopen the claim of entitlement to service connection for rheumatoid arthritis of the right elbow is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  Evidence received to reopen the claim of entitlement to service connection for rheumatoid arthritis of the left elbow is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

6.  Evidence received to reopen the claim of entitlement to service connection for rheumatoid arthritis of the right foot is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

7.  Evidence received to reopen the claim of entitlement to service connection for rheumatoid arthritis of the right hip is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

As to the claims of whether new or material evidence has been received sufficient to reopen claims of entitlement to service connection for rheumatoid arthritis of the right and left hand, right and left elbow, right foot, and right hip, the claims have been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on those claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

The RO denied service connection for rheumatoid arthritis of the right and left hand, right and left elbow, right foot, and right hip in a May 1995 rating decision.  The Veteran was notified the same month.  The Veteran did not initiate an appeal.  The Board concludes that the May 1995 rating decision is final.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when 'new and material' evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines 'new and material evidence'; 'new evidence' is evidence not previously submitted to agency decisionmakers, while 'material evidence' means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining the materiality of evidence, 'the Board is precluded from considering the credibility of the newly submitted evidence.  Rather, solely for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible.'  Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the U.S. Court of Appeals for Veterans Claims (Court) explained that that 38 C.F.R. § 3.156(a) must be read as creating a low threshold and that it suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117-18.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for rheumatoid arthritis of the right and left hand, right and left elbow, right foot, and right hip was denied in a May 1995 rating decision for lack of evidence that the Veteran incurred or aggravated rheumatoid arthritis during service.  To reopen his previously denied claim, new and material evidence must be received suggesting that rheumatoid arthritis of the right and left hand, right and left elbow, right foot, and right hip was caused or aggravated by active service.

In June 2014, the Veteran's representative submitted a letter from C. H., M.D., indicating the arthritis the Veteran has now is the same as during his military service.  The Board finds that the evidence is both new and addresses the grounds of the prior final denial, raising a reasonable possibility of substantiating the claims.  The Board concludes that reopening of claims for service connection for rheumatoid arthritis of the right and left hand, right and left elbow, right foot, and right hip is warranted.  See 38 C.F.R. § 3.156(a).



















						(Continued on the next page)

ORDER

New and material evidence has been received to reopen the claim for service connection for rheumatoid arthritis of the right hand; to this extent only, the appeal is granted.

New and material evidence has been received to reopen the claim for service connection for rheumatoid arthritis of the left hand; to this extent only, the appeal is granted.

New and material evidence has been received to reopen the claim for service connection for rheumatoid arthritis of the right elbow; to this extent only, the appeal is granted.

New and material evidence has been received to reopen the claim for service connection for rheumatoid arthritis of the left elbow; to this extent only, the appeal is granted.

New and material evidence has been received to reopen the claim for service connection for rheumatoid arthritis of the right foot; to this extent only, the appeal is granted.

New and material evidence has been received to reopen the claim for service connection for rheumatoid arthritis of the right hip; to this extent only, the appeal is granted.


REMAND

Having reopened the claims for rheumatoid arthritis of the right and left hand, right and left elbow, right foot, and right hip, the Board finds that further development is required.  Service treatment records include an August 1992 examination report indicating the Veteran had arthritis in the elbows and hips.  Service treatment records also include multiple complaints of pain in his left hand.  A December 1994 VA examination noted a history of rheumatoid arthritis (RA) without abnormal RA findings.  The examiner specifically stated the bilateral elbows, bilateral hands, right foot, and right hip were without x-ray evidence of disease.  As noted above, the June 2014 letter from C. H., M.D., indicated the rheumatoid arthritis the Veteran has now is the same as during his military service.  This evidence of record suggests the Veteran's rheumatoid arthritis was incurred during active service and a VA examination is needed.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the claim of service connection for CAD, the Board notes that the June 2014 from C. H., M.D., also stated that the Veteran's CAD is related to the increased lipid profile found in service.  To date, the Veteran has not been afforded a VA examination for this CAD claim.  The Board finds a VA examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private and/or VA treatment for his claimed disorders.  The Veteran should also be asked to provide authorization to obtain treatment records from any other private treatment providers. 

2.  Provide the Veteran an examination by an appropriate examiner regarding the nature and etiology of his rheumatoid arthritis.  Provide the examiner with the claims file, including a copy of this remand any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims file, perform any indicated tests, and describe any disability in detail.

The examiner MUST provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that rheumatoid arthritis of the right and left hand, right and left elbow, right foot, and right hip was incurred in service, manifest to a compensable degree within one year of service, or is otherwise etiologically related to active service.  
 
The examiner MUST provide clear opinions and a supporting medical explanation that considers the Veteran's reports regarding the onset of his symptoms.  The examiner should also comment on the June 2014 private examiner's opinion that the Veteran's rheumatoid arthritis is the same as his complaints during service.

3.  Provide the Veteran an examination by an appropriate examiner regarding the nature and etiology of his CAD.  Provide the examiner with the claims file, including a copy of this remand any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims file, perform any indicated tests, and describe any disability in detail.

The examiner MUST provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that CAD was incurred in service, manifest to a compensable degree within one year of service, or is otherwise etiologically related to active service.  
 
The examiner MUST provide clear opinions and a supporting medical explanation that considers the Veteran's reports regarding the onset of his symptoms.  The examiner should also comment on the June 2014 private examiner's opinion that the Veteran's CAD is due to the high lipid profile noted in service.

4.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


